DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response and amendment filed 9-17-2021 has been entered into the record.  Claims 1-8, 15, 18-33, 37-40, 42, 43 and 45-49 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I and species of CDRL 36, 38 and 40 and the CDRH sequences 44, 46 and 48 in the reply filed on 9-17-2021 is acknowledged. Claims 1-8 and 21-25 are under examination.
Claims 15, 18-20, 29-30, 32, 33, 37-40 and 42-49 are withdrawn from consideration. 

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim references Table 1.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted) (see MPEP 2173.05(s)).  Here, the reference to the Table is not appropriate as the material maybe referenced by SEQ ID NOS in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  

Claims 1-8 and 21-25 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
As to claims 1-8 and 21-25, the claims encompass random combinations of CDRs from different antibodies wherein the antibody binds PcrV from P. aeruginosa (claim 1(a) and 2(a)).  These generically claimed antibodies lack written description for the following reasons. The specification discloses human monoclonal antibody antibodies comprise specific combinations of heavy and light chain complementary determining regions from a specific combination of variable domains from both the heavy and light chains in the specification at pages 59-60, Tables 1 and 3. The specification does not teach what structures, other than a monoclonal antibody comprising the complete complement of CDR’s of  set forth in Table 1 which would bind the antigen recited in the claims and have the functional characteristics recited in the claims as it relates to the generically claimed antibodies or fragments thereof that bind PcrV from P. aeruginosa as claimed. While the art is replete with sequences of germline human antibody genes and specific particular monoclonal antibodies in general, the final product of producing an antibody is not merely transcription of a gene, it involves gene rearrangement and affinity maturation which produce structural differences from a germ line gene. Therefore the description of a human germline gene in the art does not enlighten the skilled artisan as to the structure of the final nucleic acid that encodes an antibody that has particular binding properties and affinity as claimed.  The description of the germline genes does not point to those particular modified structures that describe an antibody’s affinity or binding properties.  The specification does not disclose which rearranged and affinity matured antibodies are encoded by the germline genes that have the requisite properties.  The specification does not disclose the nucleic acid structure of a representative number of rearranged and affinity matured human genes encoding antibodies that have properties as claimed.  The skilled artisan would be unable to envision  which ones to select to produce an antibody that binds as claimed.  The specification merely provides direction to screen for such using established procedures.
University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons Vas-Cath at page 1116.).  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Also instructive here are the decisions in  AbbVie  Deutschland GmbH & Co. v. Janssen Biotech, Inc. U.S. Court of Appeals, Federal Circuit 2013-13382013-1346 July 1, 2014; 2014 BL 183329 and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  As in AbbVie, the instant claims are generic claims lacking a correlation of structure of the antibody with the claimed functions of claim 1 embodiments (e)-(M) and claim 2, embodiments (b)-(e).   The specification does not disclose a correlation of structure with the function by means of a representative number of recombinant antibodies/ human monoclonal antibodies that have the requisite claimed functional properties (set forth above). Therefore consistent with the decision held in AbbVie, the specification is not found to provide for a structure-function correlation of antibodies representative of the full scope of the genus.  Furthermore, as held in Centocor, it is clear that the specification does not describe antibodies with particular affinity or combinations of different CDR's.  The specification does not describe a correlation of the structure of the limited human monoclonal antibodies with the functional properties as claimed.  Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of human monoclonal antibodies that specifically bind PcrV, including the claimed functional characteristics of affinity, neutralization, mortality,  etc. as set forth in the claims, the applicant must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making such antibodies that 
The claims also alternatively encompass antibodies that only have the properties set forth in claim 1 embodiments (b) –(m) or claim 2 embodiments (b)-(e) which are antibodies that are defined by function of binds PcrV from P. aeruginosa and have the particular properties set forth in claim 1 (b) –(m) or claim 2 (b)-(e).  The structures of the claimed antibodies as it relates to these embodiments are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”  The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies four specific human monoclonal antibodies having the properties recited in the claims; however, the claims are not limited to these antibodies and the structural variability of the claimed genus of Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn products whose targeting specificity relies upon the antibodies which  have specific functional characteristics.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  Here, there is no recitation of a structural feature that is common to the genus.  Similarly, the specification discloses 4 human monoclonal antibodies with specific sequences.  The art teaches that the genus of antibodies raised against an antigen is highly variant.  For example, The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description  requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies or fragments which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank et al (The Journal of Infectious Diseases, 186:64-73, 2002).
Frank et al teach monoclonal antibody MAb166 and the Fab fragment thereof provides for protection against death, inhibit delivery of type III toxins and enhance the clearance of P. aeruginosa during acute lung infections (see abstract; page 67, column 2-page 68 column 2).  The epitope bound by Mab166 was mapped to the carboxyl terminus of PcrV between aa 139 and 173 (meeting the limitation of about 150 to about 170 of claim 2) by western blotting (see page 69. column 1, last paragraph) meeting the limitation of binding to particular fragments of PcrV and also bound the full length protein (see 70, Figure 5 description).  The smallest consensus binding epitope was H12 defined by residue 158-217 (see Figure 6, page 71) by phage display.  Absent evidence to the contrary the antibody of the prior at would competitively inhibit the disclosed human antibodies as they bind the same region. The KD of the 166 antibody was reported to be 0.73 x 10-9 M, which less than 10-8 M.  The antibody provided for protection against cytotoxicity and lethal infection.  The antibody was tested for bactericidal activity and added to bacteria at a concentration of 100 mg/ml (see pages 66-67, columns 2-1 respectively). The claimed functional properties are necessarily present in the 166 monoclonal antibody and fragment thereof.
The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  Where the claimed and prior art products are identical or substantially identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).

Citation of Relevant Art
Baer et al (Infection and Immunity 77(3):1083-1090, 2009) teach an engineered human antibody Fab Fragment specific for P. aeruginosa and has potent antibacterial activity and a two-fold lower affinity as compared to Mab166 of the prior art (see Table 1, page 1084).
Sawa et al (Human Vaccines & Immunotherapetics, 10(10:2843-2852, 2014) reviews the state of the art with anti-PcrV antibodies against virulent P. aeruginosa.  Sawa et al review monoclonal anti-PcrV antibody therapy (see page 2848, column 1 to page 2850, column 2).  Sawa et al teach the amino acid sequence of the Mab166 antibody and KB001 modification thereof (see Table 2, page 2850).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICIA DUFFY/Primary Examiner, Art Unit 1645